Citation Nr: 9920126	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
systemic arthritis.  

2.  Entitlement to an increased evaluation for peptic ulcer 
disease with gastritis and residuals of a hiatal hernia 
repair, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in October 
1991 with more than 24 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

In a March 1998 statement, the appellant's representative 
indicated that the appellant was satisfied with the 
evaluations assigned for his service-connected lumbosacral 
strain and residuals of a right knee injury with synovectomy, 
and that he no longer desired to pursue appeals as to the 
ratings assigned for each of those disabilities.  

At his Travel Board hearing in March 1999 the appellant 
indicated that the only issues he sought to pursue on appeal 
were entitlement to increased evaluations for his service-
connected systemic arthritis and peptic ulcer disease with 
gastritis and postoperative residuals of a hiatal hernia 
repair.  He also submitted a statement at that hearing (VAF 
21-4138) in which he indicated that he desired to withdraw 
his claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  Although a statement 
furnished by his representative in May 1999 lists entitlement 
to service connection for PTSD as an issue on appeal, the 
Board finds that the only issues currently on appeal are the 
claims for increased evaluations for systemic arthritis and 
peptic ulcer disease with gastritis and residuals of a hiatal 
hernia repair.  Therefore, the Board's decision at this time 
will address only the claims for increased evaluations.  



REMAND

At a March 1999 Travel Board hearing, the appellant testified 
that his systemic arthritis affected his elbows, wrists, 
neck, and back, resulting in severe pain and limitation of 
motion in those joints.  He also claimed that he had to be 
careful with his diet in order to prevent vomiting and a 
burning sensation in his stomach, which would occur if he ate 
tomato products or peppers, used spices, or ate too much.  He 
reported that he took Tylenol for his arthritis and Zantac 
for his ulcer disease.  

The Board notes that the appellant's original claim included 
the issue of entitlement to service connection for a hiatal 
hernia.  A July 1996 rating decision granted service 
connection for residuals of a hiatal hernia repair and 
associated that disability with the already service-connected 
peptic ulcer disease with gastritis to make one disability, 
rated 10 percent disabling.  

Review of the appellant's claims file does not show that he 
has undergone examinations of his systemic arthritis and 
peptic ulcer disease with gastritis and residuals of a hiatal 
hernia repair in several years.  VA medical records reveal 
that he underwent a esophagogastroduodenoscopy in June 1993, 
then showed persistent reflux esophageal erosions in 
September 1993, at which time another 
esophagogastroduodenoscopy was performed.  A Nissan 
Fundoplication was performed in February 1994.  

The examiner at a November 1995 fee basis orthopedic 
examination reported a diagnosis of possible systemic 
arthritis, unproven, but supported by a mildly positive 
laboratory study in July 1992.  The examiner recommended that 
the appellant undergo an arthritis battery of tests; however, 
the record does not indicate that such tests were 
subsequently performed.  The appellant indicated at a 
November 1995 VA examination that he had stopped his anti-
inflammatory medication in 1988 due to gastrointestinal 
problems.  


VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board finds 
that the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to assist the appellant the Board finds that the case 
must be remanded for the following actions:  

1.  The RO should contact the appellant 
and request that he provide the names and 
addresses of all health care providers 
from whom he has received treatment for 
his joint pain or gastrointestinal 
problems since 1995, and to specify the 
appropriate dates of treatment.  Then, 
after any necessary authorization is 
obtained from the appellant, the RO 
should obtain copies of all treatment 
records pertaining the appellant from the 
health care providers identified and 
associate them with the claims file. If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2. All the records of any VA treatment 
afforded to the appellant since 1995 
should also be obtained and be made part 
of the claims folder.

3.  After the aforementioned records are 
associated with the claims folder, the RO 
should schedule the appellant for a 
comprehensive VA examination limited to 
determine the current extent and severity 
of his service-


connected systemic arthritis.  The entire 
claims folder and a copy of all the 
applicable rating criteria must be made 
available to, and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies to include 
x-rays deemed necessary by the examiner, 
should be conducted.  The examiner should 
take into consideration the specific 
battery of arthrits tests recommended by 
the physician who conducted the November 
1995 fee basis orthopedic examination.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and should include a 
detailed account of all manifestations of 
relevant pathology found to be present.  
Attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, dislocation, locking of a 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  In that 
the examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment caused by the appellant's 
systemic arthritis in correlation with 
the applicable criteria set forth in the 
VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  The examiner 
should provide a description of the 
effect of any reported pain on the 
function and movement of the affected 
joints.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss 


may be due to pain, supported by adequate 
pathology).  See also Arnesen v. Brown, 
8 Vet.App. 432 (1995).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on use 
or during exacerbation of the disability.  
The examiner must conduct range of motion 
(ROM) testing, and should report the 
exact ROM of the affected joints.  The 
ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.   See Littke 
v. Derwinski, 1 Vet.App. 90 (1990). 

4.  The RO should also schedule the 
appellant for a detailed VA 
gastrointestinal examination. The entire 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  Any 
indicated diagnostic tests and x-ray 
studies deemed necessary by the physician 
should be accomplished, and the examiner 
should review the results of any testing 
prior to completion of the report.  In 
that this examination is to be conducted 
for compensation rather than for 
treatment purposes, the examiner should 
address the impairment caused by the 
appellant's peptic ulcer disease with 
gastritis and residuals of hiatal hernia 
repair disability as it correlates to the 
criteria set forth by the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  
To this end, the examiner should address 
the degree of severity and medical 
findings which specifically correspond to 
the criteria listed for the disabilities 
under Diagnostic Codes 7305 and 7346, 
using those specific terms that are 
listed on 


the rating criteria.  The examiner must 
provide a comprehensive report and should 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 

5.   The appellant should be given 
adequate notice of the aforementioned 
examinations and if he fails to report, 
that fact must be noted in the claims 
folder.  A copy of the notifications 
should be associated with the claims 
folder.  If the appellant fails to report 
for examination, the RO should consider 
the provisions of 38 C.F.R. § 3.655 
(1998).  

6.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical reports are in 
compliance with the directives of this 
REMAND.  If any of the reports is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998); see also 
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  The RO should subsequently adjudicate 
the issues of increased rating for the 
appellant's systemic arthritis and peptic 
ulcer disease with gastritis and 
residuals of hiatal hernia repair. The RO 
should ensure that the rating decision 
accurately states the correct diagnostic 
code(s) for the appellant's disabilities 
with specific consideration given to the 
extent of any functional impairment.  The 
adjudication of the arthritis issue 
should be within the analytical framework 
provided by the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  With respect to 
his peptic ulcer disease with gastritis 
and residuals of hiatal hernia repair the 
RO should consider the potential 
application of separate ratings, if 
consistent with the law and current 
judicial precedents.  The RO should 
further consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, the appellant should be provided with a 
supplemental statement of the case and afforded a reasonable 
period of time in which to respond. Subsequently, and in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review, if in order. No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  No action is required by the appellant until he 
receives further notifice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


